Exhibit 10.1

 

 

October 28, 2020

 

Duddell Street Acquisition Corp.
8/F Printing House, 6 Duddell Street, Hong Kong

 

Re: Initial Public Offering 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and among Duddell Street Acquisition Corp., a Cayman Islands exempted
company (the “Company”), and BofA Securities, Inc. (the “Representative”), as
the representative of the several underwriters (the “Underwriters”), relating to
an underwritten initial public offering (the “Public Offering”) of 20,125,000 of
the Company’s units (including up to 2,625,000 units that may be purchased to
cover over-allotments, if any) (the “Units”), each comprised of one Class A
ordinary share of the Company, par value $0.0001 per share (the “Class A
ordinary shares”), and one-half of one redeemable warrant (each, a “Warrant”).
Each whole Warrant entitles the holder thereof to purchase one Class A ordinary
share at a price of $11.50 per share, subject to adjustment. The Units shall be
sold in the Public Offering pursuant to a registration statement on Form S-1 and
prospectus (the “Prospectus”) filed by the Company with the Securities and
Exchange Commission (the “Commission”) and the Company shall apply to have the
Units listed on the Nasdaq Capital Market. Certain capitalized terms used herein
are defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Duddell Street Holdings Limited, a Cayman Islands limited
liability company (the “Sponsor”), and the other undersigned persons (each, an
“Insider” and collectively, the “Insiders”), hereby agrees with the Company as
follows:

 

1.       The Sponsor and each Insider agrees with the Company that if the
Company seeks shareholder approval of a proposed Business Combination, then in
connection with such proposed Business Combination, it, he or she shall (i) vote
any Shares owned by it, him or her in favor of any proposed Business
Combination, including any related proposals, and (ii) not redeem any Shares
owned by it, him or her in connection with such shareholder approval.

 

2.       The Sponsor and each Insider hereby agrees with the Company that in the
event that the Company fails to consummate a Business Combination within 24
months from the closing of the Public Offering, or such later period approved by
the Company’s shareholders in accordance with the Company’s amended and restated
memorandum and articles of association, the Sponsor and each Insider shall take
all reasonable steps to cause the Company to (i) cease all operations except for
the purpose of winding up, (ii) as promptly as reasonably possible but not more
than ten (10) business days thereafter, subject to lawfully available funds
therefor, redeem 100% of the Class A ordinary shares sold as part of the Units
in the Public Offering (the “Offering Shares”), at a per share price, payable in
cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest (which interest shall be net of taxes payable and less up to
$100,000 of interest to pay dissolution expenses), divided by the number of then
outstanding Offering Shares, which redemption will completely extinguish all
Public Shareholders’ rights as shareholders (including the right to receive
further liquidation distributions, if any), subject to applicable law, and (iii)
as promptly as reasonably possible following such redemption, subject to the
approval of the Company’s remaining shareholders and the Company’s board of
directors, dissolve and liquidate, subject in each case to the Company’s
obligations under Cayman Islands law to provide for claims of creditors and
other requirements of applicable law. The Sponsor and each Insider agrees to not
propose any amendment to the Company’s amended and restated memorandum and
articles of association (a) that would modify the substance or timing of the
Company’s obligation to allow redemption in connection with the Company’s
initial Business Combination or to redeem 100% of the Offering Shares if the
Company does not complete a Business Combination within 24 months from the
closing of the Public Offering or (b) with respect to any other provision
relating to shareholders’ rights or pre-initial Business Combination activity,
unless the Company provides its Public Shareholders with the opportunity to
redeem their Offering Shares upon approval of any such amendment at a per share
price, payable in cash, equal to the aggregate amount then on deposit in the
Trust Account, including interest (which interest shall be net of taxes
payable), divided by the number of then outstanding Offering Shares.

 





The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it. The Sponsor and each
Insider hereby further waives, with respect to any Shares held by it, him or
her, if any, any redemption rights it, he or she may have in connection with the
consummation of a Business Combination, including, without limitation, any such
rights available in the context of a shareholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
Class A ordinary shares (although the Sponsor and the Insiders shall be entitled
to redemption and liquidation rights with respect to any Offering Shares it or
they hold if the Company fails to consummate a Business Combination within 24
months from the date of the closing of the Public Offering).

 

3.       Notwithstanding the provisions set forth in paragraphs 7(a) and (b)
below, during the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not, without the prior written consent of the Representative, offer, sell,
contract to sell, pledge or otherwise dispose of (or enter into any transaction
that is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise)), directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and the rules and regulations of the
Commission promulgated thereunder, with respect to, any Units, Shares, Warrants
or any securities convertible into, or exercisable, or exchangeable for, Class A
ordinary shares or publicly announce an intention to effect any such
transaction. Any release or waiver granted shall only be effective two business
days after the publication date of such press release. The provisions of this
paragraph will not apply if the release or waiver is effected solely to permit a
transfer not for consideration and the transferee has agreed in writing to be
bound by the same terms described in this Letter Agreement to the extent and for
the duration that such terms remain in effect at the time of the transfer.

 

4.       In the event of the liquidation of the Trust Account, the Sponsor
(which for purposes of clarification shall not extend to any other
equityholders, members or managers of the Sponsor) agrees to indemnify and hold
harmless the Company against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened, or any claim whatsoever) to which
the Company may become subject as a result of any claim by (i) any third party
(other than the Company’s independent public accountants) for services rendered
or products sold to the Company or (ii) a prospective target business with which
the Company has discussed entering into a transaction agreement (a “Target”);
provided, however, that such indemnification of the Company by the Sponsor shall
apply only to the extent necessary to ensure that such claims by a third party
for services rendered (other than the Company’s independent public accountants)
or products sold to the Company or a Target do not reduce the amount of funds in
the Trust Account to below (i) $10.00 per share of the Offering Shares or (ii)
such lesser amount per share of the Offering Shares held in the Trust Account
due to reductions in the value of the trust assets as of the date of the
liquidation of the Trust Account, in each case, net of the amount of interest
earned on the property in the Trust Account which may be withdrawn to pay taxes,
except as to any claims by a third party (including a Target) who executed a
waiver of any and all rights to seek access to the Trust Account and except as
to any claims under the Company’s indemnity of the Underwriters against certain
liabilities, including liabilities under the Securities Act of 1933, as amended.
In the event that any such executed waiver is deemed to be unenforceable against
such third party, the Sponsor shall not be responsible to the extent of any
liability for such third party claims. The Sponsor shall have the right to
defend against any such claim with counsel of its choice reasonably satisfactory
to the Company if, within 15 days following written receipt of notice of the
claim to the Sponsor, the Sponsor notifies the Company in writing that it shall
undertake such defense.

 

5.       To the extent that the Underwriters do not exercise their
over-allotment option to purchase up to an additional 2,625,000 units Units
within 45 days from the date of the Prospectus (and as further described in the
Prospectus), the Sponsor agrees that it shall forfeit, at no cost, a number of
Founder Shares in the aggregate equal to 656,250 multiplied by a fraction, (i)
the numerator of which is 2,625,000 minus the number of Units purchased by the
Underwriters upon the exercise of their over-allotment option, and (ii) the
denominator of which is 2,625,000.

 

All references in this Letter Agreement to Founder Shares of the Company being
forfeited shall take effect as surrenders for no consideration of such Founder
Shares as a matter of Cayman Islands law. The forfeiture will be adjusted to the
extent that the over-allotment option is not exercised in full by the
Underwriters so that the Founder Shares will represent 20.0% of the Company’s
issued and outstanding Shares after the Public Offering. The Initial
Shareholders further agree that to the extent that the size of the Public
Offering is increased or decreased, the

 

2



Company will effect a capitalization or share repurchase or redemption or other
appropriate mechanism, as applicable, immediately prior to the consummation of
the Public Offering in such amount as to maintain the at 20.0% of the Company’s
issued and outstanding Shares upon the consummation of the Public Offering. In
connection with such increase or decrease in the size of the Public Offering,
(A) the references to 2,625,000 in the numerator and denominator of the formula
in the first sentence of this paragraph shall be changed to a number equal to
15% of the number of Class A ordinary shares included in the Units issued in the
Public Offering and (B) the reference to 656,250 in the formula set forth in the
immediately preceding sentence shall be adjusted to such number of Founder
Shares that the Founder Shares would represent an aggregate of 20.0% of the
Company’s issued and outstanding Shares after the Public Offering.

 

6.       The Sponsor and each Insider hereby agrees and acknowledges that: (i)
the Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 7(a), 7(b), and 9 of this Letter Agreement (ii)
monetary damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to seek injunctive relief, in addition to
any other remedy that such party may have in law or in equity, in the event of
such breach.

 

7.       (a) The Sponsor and each Insider agrees that it, he or she shall not
Transfer (as defined below) any Founder Shares (or Class A ordinary shares
issuable upon conversion thereof) until the earlier of (A) one year after the
completion of the Company’s initial Business Combination and (B) subsequent to
the Business Combination, (x) if the last reported sale price of the Class A
ordinary shares equals or exceeds $12.00 per share (as adjusted for share
splits, share dividends, rights issuances, subdivisions, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Company’s initial Business
Combination or (y) the date following the completion of the Company’s initial
Business Combination on which the Company completes a liquidation, merger,
amalgamation, share exchange, reorganization or other similar transaction that
results in all of the Company’s shareholders having the right to exchange their
Class A ordinary shares for cash, securities or other property (the “Founder
Shares Lock-up Period”).

 

(b)       The Sponsor and each Insider agrees that it, he or she shall not
Transfer any Private Placement Warrants (or Class A ordinary shares issued or
issuable upon the conversion or exercise of the Private Placement Warrants),
until 30 days after the completion of a Business Combination (the “Private
Placement Warrants Lock-up Period”, together with the Founder Shares Lock-up
Period, the “Lock-up Periods”).

 

(c)       Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and Class A ordinary
shares issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares, are permitted (a) to the Company’s
officers or directors, any affiliates or family members of any of the Company’s
officers or directors, any members of the Sponsor or any affiliates of the
Sponsor; (b) in the case of an individual, by gift to a member of the
individual’s immediate family, or to a trust, the beneficiary of which is a
member of the individual’s immediate family or an affiliate of such person, or
to a charitable organization; (c) in the case of an individual, by virtue of
laws of descent and distribution upon death of the individual; (d) in the case
of an individual, pursuant to a qualified domestic relations order; (e) by
private sales or transfers made in connection with the consummation of the
Company’s Business Combination at prices no greater than the price at which the
securities were originally purchased; (f) in the event of the Company’s
liquidation prior to the Company’s completion of an initial Business
Combination; (g) by virtue of the laws of Cayman Islands or the Sponsor’s
limited liability company agreement, as amended from time to time, upon
dissolution of the Sponsor; or (h) in the event of the Company’s completion of a
liquidation, merger, amalgamation, share exchange, reorganization or other
similar transaction which results in all of the Company’s shareholders having
the right to exchange their Class A ordinary shares for cash, securities or
other property subsequent to the completion of the Company’s initial Business
Combination; provided, however, that, in the case of clauses (a) through (e) and
(g), these permitted transferees (the “Permitted Transferees”) must enter into a
written agreement with the Company agreeing to be bound by the transfer
restrictions in this Agreement.

 

8.       The Sponsor and each Insider represents and warrants that it, he or she
has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company, if any (including any such information
included in the Prospectus), is true and accurate in all respects and does not
omit any material information with respect to such Insider’s background. The
Sponsor and each Insider’s questionnaire furnished to the Company, if any, is
true and accurate in all respects. The Sponsor and

 

3



each Insider represents and warrants that: it, he or she is not subject to or a
respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction; it, he or she has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or (iii)
pertaining to any dealings in any securities and it, he or she is not currently
a defendant in any such criminal proceeding.

 

9.       Except as disclosed in the Prospectus, neither the Sponsor nor any
Insider nor any affiliate of the Sponsor or any Insider, nor any director or
officer of the Company, shall receive from the Company any finder’s fee,
reimbursement, consulting fee, monies in respect of any repayment of a loan or
other compensation prior to, or in connection with any services rendered in
order to effectuate the consummation of the Company’s initial Business
Combination (regardless of the type of transaction that it is), other than the
following, none of which will be made from the proceeds held in the Trust
Account prior to the completion of the initial Business Combination: (i)
repayment of an aggregate of up to $250,000 in loans made to the Company by the
Sponsor to cover offering-related and organizational expenses; (ii)
reimbursement for any out-of-pocket expenses related to identifying,
investigating and consummating an initial Business Combination; (iii) payment of
any fees related to compensation of any of the Company’s officers or directors;
and (iv) repayment of loans, if any, and on such terms as to be determined by
the Company from time to time, made by the Sponsor, an affiliate of the Sponsor
or any of the Company’s officers or directors to finance transaction costs in
connection with an intended initial Business Combination, provided, that, if the
Company does not consummate an initial Business Combination, a portion of the
working capital held outside the Trust Account may be used by the Company to
repay such loaned amounts so long as no proceeds from the Trust Account are used
for such repayment. Up to $1,500,000 of such loans may be convertible into
warrants at a price of $1.00 per warrant at the option of the lender. Such
warrants would be identical to the Private Placement Warrants.

 

10.       The Sponsor and each Insider has full right and power, without
violating any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer/and or director of the
Company.

 

11.       As used herein, (i) “Business Combination” shall mean a merger,
amalgamation, share exchange, asset acquisition, share purchase, reorganization
or similar business combination, involving the Company and one or more
businesses; (ii) “Shares” shall mean, collectively, the Class A ordinary shares
and the Class B ordinary shares; (iii) “Founder Shares” shall mean the 5,031,250
Class B ordinary shares, par value $0.0001 per share, issued and outstanding
immediately prior to the consummation of the Public Offering; (iv) “Initial
Shareholders” shall mean the Sponsor and any Insider that holds Founder Shares;
(v) “Private Placement Warrants” shall mean the Warrants to purchase up to
5,500,000 Class A ordinary shares of the Company (or 6,025,000 Class A ordinary
shares if the over-allotment option is exercised in full) that the Sponsor has
agreed to purchase for an aggregate purchase price of $5,500,000 in the
aggregate (or $6,025,000 if the over-allotment option is exercised in full), or
$1.00 per Warrant, in a private placement that shall occur simultaneously with
the consummation of the Public Offering; (vi) “Public Shareholders” shall mean
the holders of securities issued in the Public Offering; (vii) “Trust Account”
shall mean the trust fund into which a portion of the net proceeds of the Public
Offering shall be deposited; and (viii) “Transfer” shall mean the (a) sale or
assignment of, offer to sell, contract or agreement to sell, hypothecate,
pledge, grant of any option to purchase or otherwise dispose of or agreement to
dispose of, directly or indirectly, or establishment or increase of a put
equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Exchange Act, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

 

12.       This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by the Sponsor and each Insider that is the subject of any
such change, amendment modification or waiver.

 

4



13.       No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and Permitted Transferees.

 

14.       This Letter Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument. Delivery of this Agreement by one party to the other
may be made by facsimile, electronic mail (including any electronic signature
complying with the New York Electronic Signatures and Records Act (N.Y. State
Tech. §§ 301-309), as amended from time to time, or other applicable law) or
other transmission method, and the parties hereto agree that any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

 

15.       This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

16.       This Letter Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

17.       Any notice, consent or request to be given in connection with any of
the terms or provisions of this Letter Agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

18.       Each party hereto shall not be liable for any breaches or
misrepresentations contained in this Letter Agreement by any other party to this
Letter Agreement (including, for the avoidance of doubt, any Insider with
respect to any other Insider), and no party shall be liable or responsible for
the obligations of another party, including, without limitation, indemnification
obligations and notice obligations.

 

19.       This Letter Agreement shall terminate on the earlier of (i) the
expiration of the Lock-up Periods or (ii) the liquidation of the Company;
provided, however, that this Letter Agreement shall earlier terminate in the
event that the Public Offering is not consummated and closed by January 1, 2021;
provided further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

 

5



Sincerely,

DUDDELL STREET ACQUISITION CORP.           By: /s/ Manoj Jain     Name: Manoj
Jain     Title: Chief Executive Officer  


     


/s/ Manoj Jain   Manoj Jain           /s/ Sohit Khurana  

Sohit Khurana



          /s/ Allan Finnerty  

Allan Finnerty



          /s/ Marc Holtzman  

Marc Holtzman



          /s/ Peter Lee Coker Jr.  

Peter Lee Coker Jr.



          /s/ Bradford Allen   Bradford Allen  






 

 

 

Acknowledged and Agreed:

DUDDELL STREET ACQUISITION CORP.     By: /s/ Manoj Jain   Name: Manoj Jain  
Title: Chief Executive Officer

  



[Signature Page - Letter Agreement]

 